Citation Nr: 0701693	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-07 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than July 30, 1999 
for the award of a 30 percent rating for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	William K. Randolph, Attorney 
at Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
April 1971.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In March 2005, the veteran requested a hearing before a 
Decision Review Officer (DRO).  The RO scheduled this hearing 
for May 2005, at which time the veteran failed to appear and 
his attorney opted instead for an Informal Conference.  


FINDINGS OF FACT
 
1.  The RO denied increased ratings for his left knee 
disability in May 1976 and February 1978 rating decisions.  
The RO notified the veteran of these rating decisions, but he 
did not initiate an appeal.

2.  A previous August 1997 informal claim for an increased 
rating for his left knee was abandoned by the veteran after 
he failed to attend a VA examination.

3.  Entitlement to a 30 percent disability rating is 
factually ascertainable as of VA treatment records 
documenting the condition back to March 18, 1999.   

4.  There is no other correspondence or communication from 
the veteran or his attorney that indicates an intent to apply 
for an increased disability rating for a left knee after the 
final February 1978 rating decision but prior to the March 
18, 1999 effective date.  


CONCLUSION OF LAW
 
The criteria for an effective date of March 18, 1999, but not 
earlier, for the award of a 30 percent disability rating for 
a left knee disability have been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.105(a), 3.155, 3.157, 3.158, 
3.400 (2006). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2006).  An increase in disability 
compensation may be granted from the earliest date on which 
it is factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

Once a formal claim for compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, receipt of one of certain types of evidence will be 
accepted as an informal claim for increased benefits or an 
informal claim to reopen.  38 C.F.R. § 3.157(b).    

Appellate review of a rating decision is initiated by a 
notice of disagreement and completed substantive appeal after 
a statement of the case has been furnished.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal 
renders a rating decision final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A final 
decision is generally not subject to revision on the same 
factual basis.  38 C.F.R. § 3.104(a).  Previous 
determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a).

A claim is considered abandoned when a claimant does not 
supply information requested by VA within one year of the 
request.  38 C.F.R. § 3.158.  Failure to inform VA of a 
current address or to report for a VA examination may 
constitute an abandoned claim.  Hyson v. Brown, 5 Vet. 
App. 262 (1993); 38 C.F.R. § 3.330.  Where there is an 
abandoned claim, the veteran must file a new claim, and the 
effective date will not be earlier than the date of receipt 
of the new claim.  38 C.F.R. § 3.158.

To briefly summarize the history of the veteran's service-
connected left knee disorder, the veteran injured his left 
knee in active service in or about 1970.  He underwent an 
arthrotomy with medial meniscectomy on his left knee in 1970.  
In January 1974, the RO granted service connection for the 
left knee disability (characterized as chondromalacia of the 
patella, mild, with mild anteromedial instability of the left 
knee) and assigned a 10 percent disability rating under 
Diagnostic Code 5257.

The veteran had a reconstructive operation on his left knee 
in March 1975.  In July 1975, the RO assigned a 100 percent 
rating effective on March 25, 1975, and a 10 percent rating 
effective on July 1, 1975 in accordance with Diagnostic Code 
5259.  The RO noted the knee disability as degenerated left 
medial meniscus and tear of left anterior cruciate ligament, 
post-meniscectomy and pes plasty.  This 10 percent rating 
remained in effect from July 1, 1975 until July 30, 1999. 

From July 30, 1999, to February 10, 2000, the veteran's left 
knee disability was increased to 30 percent disabling by way 
of the RO's November 2003 rating decision which implemented 
the ruling of a prior October 2003 Board decision.  

In February 2000, the veteran had total left knee replacement 
surgery.  His left knee was temporarily assigned a 100 
percent evaluation until April 1, 2001, at which time his 
left knee disability was reassigned a 30 percent rating.  

In this case, the veteran seeks an effective date earlier 
than July 30, 1999 for the award of a 30 percent rating for 
his left knee disability.  The veteran's claim for an 
increased rating was received on July 30, 1999, the current 
effective date assigned.  The veteran and his attorney have 
argued in various correspondences that the veteran is 
entitled to an earlier effective date based on the assertion 
that his 30 percent rating was factually ascertainable prior 
to July 30, 1999 by way of VA treatment records.  The 
veteran's attorney also asserts that the veteran filed an 
earlier claim for an increased rating in August 1997, and 
should thus be assigned an earlier effective date on that 
basis.    

Review of the claims folder reveals that the RO initially 
denied increased ratings for his left knee disability 
according to May 1976 and February 1978 rating decisions.  It 
gave the veteran notice of this denial at his address of 
record, but he did not initiate an appeal.  There was no 
indication that the letters were returned or not received by 
the veteran.  Therefore, these RO rating decisions are final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.  There has been no allegation of clear and 
unmistakable error (CUE) in these rating decisions.  
Consequently, an earlier effective date before February 1978 
is not warranted.  

The claims folder is negative for a formal or informal claim 
for an increase or any medical evidence related to his left 
knee disability until August 1997, when the veteran filed an 
increased rating for his left knee disability.  In response 
to this claim, the RO scheduled the veteran for a VA 
examination in November 1997 to determine the extent of his 
left knee disability.  However, the veteran failed to appear 
for this examination.  

In December 1997, the RO sent correspondence to the veteran 
informing him that he failed to appear to a VA examination 
and that, by law, he must supply information relative to his 
increased rating claim within one year of the request.  The 
veteran did not respond to this letter.  Therefore, although 
the veteran filed an informal claim for an increased rating 
in August 1997, his failure to supply information and appear 
to a VA examination constitutes abandonment of his claim 
under 38 C.F.R. § 3.158(a).  No effective date may be 
assigned on the basis of this earlier August 1997 claim.

In addition, the claims folder contains no other 
communication from the veteran or his attorney indicating an 
intent to seek, or a belief in entitlement to, an increased 
disability for an increased left knee disability after the 
final February 1978 rating decision but before the July 30, 
1999 effective date assigned.  38 C.F.R. §§ 3.1(p), 3.155(a).  
VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

A new claim for increase, dated July 27, 1999, more than one 
year after the December 1997 RO letter (a copy of which is in 
the claims file), and received at the RO on July 30, 1999, 
was granted by the VA and is not at issue before the Board at 
this time.  

It follows that the only means of establishing an earlier 
effective date is finding that his 30 percent rating was 
factually ascertainable within the one-year period before the 
receipt of the July 30, 1999 claim for increase.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  In this regard, the 
Board's October 2003 decision rated the veteran's left knee 
disability as 30 percent disabling during the relevant time 
period under Diagnostic Code 5257, other impairment of the 
knee, recurrent subluxation and lateral instability.  
38 C.F.R. § 4.71a (2006).  Under this Diagnostic Code, a 
maximum 30 percent rating is warranted for a "severe" 
disability. Id.   

According to its October 2003 decision, the Board found that 
although the veteran's left knee disability did not 
demonstrate recurrent subluxation or lateral instability, 
taking into account factors such as pain, fatigability, and 
limitation of motion, the veteran was still entitled to a 30 
percent rating based on the totality of evidence prior to his 
February 2000 total knee surgery.  See October 2003 Board 
decision at page 10.  

As to the effective date issue currently on appeal, the Board 
emphasizes that a VA medical certificate dated June 18, 1999, 
documents left knee pain and swelling for three months prior.  
Subsequently, the veteran was prescribed a Neoprene knee 
sleeve.  

Based on this evidence, and also the prior Board decision 
(which found the veteran's left knee disability was 
"severe" under Diagnostic Code 5257), the Board concludes 
that the veteran is entitled to an earlier effective date of 
March 18, 1999, as the "severe" extent of the veteran's 
disability was cited in the medical record three months prior 
to treatment on June 18, 1999.  

Nonetheless, the Board finds that the preponderance of the 
evidence is against an effective date earlier than March 
18,1999, as there is no formal or informal claim prior to 
this date for the award of a 30 percent rating for his left 
knee disability.  38 U.S.C.A. § 5107(b).    

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by VCAA letter dated in April 2004, the 
RO advised the veteran of the evidence needed to substantiate 
his earlier effective date claim and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The April 2004 VCAA letter from the RO also 
specifically asks the veteran to provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio, supra.

The RO issued the April 2004 VCAA letter after the November 
2003 rating decision on appeal.  However, the Board 
emphasizes that the earlier effective date issue on appeal 
only arose after the veteran filed a notice of disagreement 
(NOD) with the effective date assigned.   VA regulations do 
not require VCAA notice prior to an NOD as to the information 
and evidence necessary to substantiate an issue that is first 
raised by the NOD itself.  See VAOPGCPREC 8-2003.  In any 
event, the Board finds that the veteran has received all 
required VCAA notice, as well as required assistance, as 
discussed below, such that there is no prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Further, the notice requirements per Dingess v. Nicholson, 19 
Vet. App. 473 (2006), were essentially met in this case by 
way of the April 2004 VCAA letter.  That letter advised the 
claimant of the information necessary to substantiate his 
claim for an earlier effective date, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  The RO further advised the veteran's 
attorney at the May 2004 DRO Informal Conference.  The 
veteran's statements show that he has actual knowledge of 
what is needed to prevail in this case.  

Moreover, the Board emphasizes that neither the veteran nor 
his attorney has made any showing or allegation of any defect 
in the provision of notice that resulted in some prejudice to 
the veteran.  The Board finds that any deficiency in the 
content or timing of the notice is harmless error.  

In addition, the Federal Circuit recently held that a 
statement of the case (SOC) or supplemental statement of the 
case (SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield  v. Nicholson, No. 02-1077 (U.S. 
Vet. App. December 21, 2006) [hereinafter Mayfield III].  In 
this respect, the RO issued the April 2004 VCAA letter 
pertaining to effective dates prior to the SOC and SSOC.  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication such as an SOC or SSOC "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).   

With respect to the duty to assist, the RO has secured 
relevant VA treatment records and several prior VA medical 
examinations.  There is no indication in the claims folder 
that the veteran identified and authorized VA to obtain any 
private records regarding this claim.  In addition, the 
veteran did not avail himself of the opportunity to 
participate in a personal hearing scheduled for him.  

VA's duty to assist includes obtaining records of relevant VA 
medical treatment identified by the veteran.  VA must 
continue to obtain such records unless it is documented that 
the records do not exist or that further efforts would be 
futile.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), 
(c)(3).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
charged with constructive knowledge of evidence generated by 
VA).  

In this case, the RO requested VA treatment records from 
Memphis dated January 1, 1996 to June 18, 1999 in order to 
discern if the veteran's 30 percent rating was factually 
ascertainable prior to the July 30, 1999 effective date.  In 
response, the only records sent were duplicates of previous 
records.  The RO has made all reasonable efforts to assist 
the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, cannot be justified.  Thus, 
the Board is satisfied that all relevant evidence identified 
by the veteran has been secured, and that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

ORDER

An effective date of March 18, 1999, but no earlier, for the 
award of a 30 percent rating for a left knee disability is 
granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


